Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/860,877 filed on September 09, 2021.

Specification
3.	The title of the invention has been amended as: “SEMICONDUCTOR DEVICE INCLUDING METAL HOLDER AND METHOD OF MANUFACTURING THE SAME”.

Reasons for Indicating Allowable Subject Matter
4.	Claims 1-2, 5, 7, 9-10, 13-26 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor device, comprising:
....
the outer surface has a curved surface and a flat surface, wherein the curved surface connects to the flat surface at a turning point from a cross-sectional view; in combination with the rest of claim limitations as claimed and defined by the applicant.

6.	The following is an examiner’s statement of reasons for allowance:
Claim 9: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor device, comprising:
....
the metal element comprises a narrower portion and a wider portion; and a first metal layer covering the narrower portion, wherein a width of the first metal layer is greater than a width of the wider portion of the metal element; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The following is an examiner’s statement of reasons for allowance:
Claim 17: the prior art of record alone or in combination neither teaches nor makes obvious a method for manufacturing a semiconductor device, comprising:
....
aligning the at least two metal holder materials to a single bonding pad disposed adjacent to a surface of a substrate; and bonding the at least two metal holder materials to the single bonding pad; in combination with the rest of claim limitations as claimed and defined by the applicant.
8.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a 
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 9 and 17 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 9 and 17 are deemed patentable over the prior art.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819